Case 4:18-cv-01692 Document 25-1 Filed on 02/18/19 in TXSD Page 1 of 8




                              EXHIBIT 1
Case 4:18-cv-01692 Document 25-1 Filed on 02/18/19 in TXSD Page 2 of 8




                              EXHIBIT 1
Case 4:18-cv-01692 Document 25-1 Filed on 02/18/19 in TXSD Page 3 of 8




                              EXHIBIT 1
Case 4:18-cv-01692 Document 25-1 Filed on 02/18/19 in TXSD Page 4 of 8




                              EXHIBIT 1
Case 4:18-cv-01692 Document 25-1 Filed on 02/18/19 in TXSD Page 5 of 8




                              EXHIBIT 1
Case 4:18-cv-01692 Document 25-1 Filed on 02/18/19 in TXSD Page 6 of 8




                              EXHIBIT 1
Case 4:18-cv-01692 Document 25-1 Filed on 02/18/19 in TXSD Page 7 of 8




                              EXHIBIT 1
Case 4:18-cv-01692 Document 25-1 Filed on 02/18/19 in TXSD Page 8 of 8




                              EXHIBIT 1
